                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

DAVID DELL’AQUILA, LORANNDA                           )
BORJA, TODD CHESNEY, and BRENT                        )
WEBER, on behalf of                                   )
themselves and all others similarly situated,         )
                                                      )
                               Plaintiffs,            )
                                                      )     No: 3:19-cv-00679
       - against -                                    )     Judge William L. Campbell Jr.
                                                      )
WAYNE LAPIERRE, NATIONAL RIFLE                        )
ASSOCIATION OF AMERICA, and                           )
NRA FOUNDATION, INC.                                  )
                                                      )
                               Defendants.            )

     REPLY TO PLAINTIFF’S OPPOSITION TO THE NRA’S MOTION TO
                             DISMISS

                            PRELIMINARY STATEMENT
       Having failed to state any claims upon which relief can be granted, Plaintiff donors

may not control exactly how the NRA spends unrestricted contributions. In defending its

Complaint, the Opposition merely repeats the same deficient allegations and

unsubstantiated conclusions in the Complaint. Plaintiffs fail to adequately allege facts that

satisfy the elements of a fraud claim, including falsity, knowledge, intent, reliance, and

injury. Plaintiffs similarly fail to state a claim for a RICO violation, arising from the same

underlying deficient allegations of mail fraud. Having failed to satisfy the pleading

standards for these stated counts, Plaintiffs, whose donations were subject to no restrictions

or contractual terms, have no standing to sue the NRA for internal corporate processes and

decision-making. The Complaint must be dismissed.




Case 3:19-cv-00679 Document 62 Filed 03/18/20 Page 1 of 7 PageID #: 354
                                       ARGUMENT
A.     Plaintiffs misstate and misapply the governing law.
       As a threshold issue, Plaintiffs incorrectly state that “New York law determines the

liability of the NRA and Wayne LaPierre,” citing the “internal affairs doctrine.” 1 Then

Plaintiffs cite a litany of cases from New York and Tennessee law.2

       In any event, because Tennessee has the most significant relationship to the alleged

fraud, including where the alleged injury occurred, Tennessee law governs Plaintiffs’

substantive common law fraud cause of action.3 RICO claims are based on federal statute

and must also satisfy the requirements of the underlying fraud. The Federal Rules and

federal case law interpreting those rules govern all procedural issues, including heightened

pleading for claims arising from fraud and the court’s evaluation of a motion to dismiss. 4

B.     Plaintiffs Fail to Plead Claims for Fraud and RICO.
       Fraud

       In the Complaint, Plaintiffs fail to allege the elements of fraud. Plaintiffs’

Opposition simply restates verbatim the allegations in the Complaint and make the

conclusory statement, without explanation, that these allegations do properly plead a

claim for fraud.5




       1
          The internal affairs doctrine, which provides that internal corporate matters should
be resolved in accordance with the law of the state of incorporation, applies to “matters
peculiar to the relationships among or between the corporation and its current officers,
directors, and shareholders” - Plaintiffs are none of these.
        2
          Citing NY law for particularity pleading standard; both New York and Tennessee
state law for common law fraud. See, e.g., Opp. at 5,7 11.
        3
          See Glennon v. Dean Witter Reynolds, Inc., 1994 WL 757709, at *5 (Dec. 15,
1994).
        4
          See 4501, The Law Applied in Federal Courts, 19 Fed. Prac. & Proc. Juris (3d ed.)
(Wright & Miller).
        5
          See Opp. at 12-14.


                                 2
Case 3:19-cv-00679 Document 62 Filed 03/18/20 Page 2 of 7 PageID #: 355
       First, Plaintiffs fail to allege falsity of the alleged representations. The alleged

misrepresentations at issue are only those specifically pleaded with time, manner, and

content in the Complaint.6 Thus, Plaintiffs’ musings regarding the NRA’s “core mission,”

repetitiously stated by Plaintiffs without any reference to any source do not constitute a

basis for any alleged fraud and should be ignored by the Court in evaluating the existence

of such a claim.7 The alleged solicitations that Plaintiffs do point to are simply not false.

Rather, the majority of the NRA’s expenditures of donated funds - even specifically those

expenditures complained of in the Complaint - comport with the purposes represented:

helping and advancing various goals of the NRA. 8

       Second, Plaintiffs fail to plead with particularity the NRA’s knowledge or intent

with respect to any alleged misrepresentation. Plaintiffs must allege that, at the time the

alleged representations were made, the NRA knew that they were false.9 Instead,

Plaintiffs point to their conclusory allegation that “the NRA knew.”10 Many of the

expenditures complained of were not in contemplation at the time of the alleged

misrepresentation and therefore cannot be the basis of a fraudulent act. Moreover, the

NRA’s expenditures clearly fulfill the objectives as allegedly represented.




       6
           Rule 9(b).
       7
           The Complaint also includes an allegation of “exposure to marketing messages,”
which of course fails to meet Rule 9(b) specificity requirements for fraud.
         8
           I.e., “Your support will help us defend your Second Amendment freedom . . .”; “.
. . dues will help . . .trainings . . . programs”; “Contributions raised will be used to advance
the mission of the NRA.” See Opp. at 2.
         9
           See Power & Telephone Supply Co., Inc. v. SunTrust Banks, Inc., 447, F.3d 923,
       th
931 (6 Cir. 2006).
         10
            Opp at 13.


                                 3
Case 3:19-cv-00679 Document 62 Filed 03/18/20 Page 3 of 7 PageID #: 356
       Third, Plaintiffs fail to allege that they reasonably relied upon the NRA’s alleged

representations.11 The NRA’s solicitations indicate that donated funds would be used to

“help” or “advance” certain purposes. Plaintiffs do not allege, nor could they, that the

NRA has not done so. Plaintiffs do not allege that the NRA ever represented that it

would use every single dollar donated for any specific purposes. Indeed, no reasonable

individual could reasonably believe that any nonprofit would do that “[s]ince donors are

assuredly aware that a portion of their donations may go to solicitation costs and other

administrative expenses,” including advertising, marketing, and legal expenses.12

       Plaintiffs’ New York “line of cases,” addressing fraud and breach of contract

arising from donations, do not help Plaintiffs - because Plaintiffs failed to plead the causes

of action those cases require.13 In Marcus, plaintiffs alleged that defendant charity had

advertised for over 20 years that it had been using the funds for a specific use when in fact

the nonprofit had not been allocating funds to that use at all.14 Here, by contrast, Plaintiffs

allege that the NRA has been using a portion of its funds for purposes that Plaintiffs do not

necessarily like; however, they do not allege (and cannot) that the NRA has not allocated

(substantial) funds to the exact uses represented. Further, Smithers, in sharp contrast to the

case before this court, involved donations with restrictive contractual terms, whereas here

Plaintiffs’ donations have no restrictions or covenants tied to them.




       11
          See Coffey v. Foamex LP, 2 F.3d 157, 162 (6th Cir. 1993).
       12
          Riley v. Nat'l Fed'n of the Blind of N. Carolina, Inc., 487 U.S. 781, 804 (1988).
       13
          Tennessee, not New York, state law applies to Plaintiffs’ fraud claims.
       14
          Marcus v. Jewish Nat’l Fund, Inc., 158 A.D.2d 101 (N.Y. App. Div. 1990).


                                 4
Case 3:19-cv-00679 Document 62 Filed 03/18/20 Page 4 of 7 PageID #: 357
       RICO

       Plaintiffs’ RICO claim is predicated on the same underlying alleged fraud that

Plaintiffs fail to adequately plead. In addition, Plaintiffs fail to plead the elements of mail

fraud or the existence of a RICO enterprise, both independently necessary to survive a

motion to dismiss. Plaintiffs’ response is that the Complaint “does adequately plead

scienter” and that “it is proper for the Court to reject” Defendants’ “enterprise”

argument.15 The NRA directs the court to its fulsome discussion of why Plaintiffs’

Complaint falls woefully short of each of these necessary aspects of a RICO claim in its

moving papers.16

C.     Without pleading the violation of some independent duty (such as fraud),
       Plaintiffs have no standing to challenge the NRA’s internal corporate
       processes.
       While Plaintiffs’ lawsuit – incorrectly - seeks to assert control over the internal

processes of the NRA via deficient fraud allegations, Plaintiffs do not have standing to

challenge such internal affairs. This is precisely the NRA’s standing argument: As

Defendants’ moving papers make clear, Plaintiffs fail to state claims for fraud and violation

of RICO. Without the existence of such a tort, Plaintiffs have no standing to challenge the

NRA’s internal affairs simply because they have donated. Plaintiffs are not “officers,

directors, or shareholders” of the NRA.17 That Plaintiffs donated to the NRA does not give

them the requisite status with respect to the NRA’s governance or decision-making

pursuant to the laws of New York, its state of incorporation.18




       15
          Opp. at 17, 20.
       16
          See Defendants’ Memorandum of Law at 12-14.
       17
          Edgar v. MITE Corp., 457 U.S. 624, 645 (1982).
       18
          See NPCL 720.


                                 5
Case 3:19-cv-00679 Document 62 Filed 03/18/20 Page 5 of 7 PageID #: 358
                                     CONCLUSION
       For the foregoing reasons, the NRA respectfully requests that the Court dismiss the

Amended Complaint in its entirety.




                                            By:         /s/ W. Allen McDonald    _
                                                    LACY, PRICE & WAGNER PC
                                                    W. Allen McDonald
                                                    249 N. Peters Rd., Suite 101
                                                    Knoxville, TN 37923
                                                    (865) 246-0800

                                                    BREWER, ATTORNEYS &
                                                    COUNSELORS
                                                    William A. Brewer IV (admitted pro
                                                    hac vice)
                                                    750 Lexington Avenue, 14th Floor
                                                    New York, NY 10022
                                                    (212) 489-1400

                                                    ATTORNEYS FOR THE NATIONAL
                                                    RIFLE ASSOCIATION OF
                                                    AMERICA




                                 6
Case 3:19-cv-00679 Document 62 Filed 03/18/20 Page 6 of 7 PageID #: 359
                            CERTIFICATE OF SERVICE

       I certify that I caused a true and correct copy of the foregoing to be filed

electronically using the Court’s CM/ECF system, which will send notification to all

counsel of record as listed below.


William A. Brewer, Esq.
Email: wbb@brewerattorneys.com
Co-Counsel for Wayne LaPierre and
National Rifle Association

Aubrey B. Harwell , Jr., Esq.
Email: aharwell@nealharwell.com
Counsel for NRA Foundation, Inc.

John E. Quinn
Email: jquinn@nealharwell.com
Counsel for NRA Foundation, Inc.

William J. Harbison , II, Esq.
Email: jharbison@nealharwell.com
Counsel for NRA Foundation, Inc.

Elliott J. Schuchardt
Email: elliott016@gmail.com
Counsel for Plaintiffs

       Date: March 18, 2020

                                                      /s/ W. Allen McDonald




                                 7
Case 3:19-cv-00679 Document 62 Filed 03/18/20 Page 7 of 7 PageID #: 360
